         APPRAISAL REPORT

2910 BARNES AVENUE, WILLIAMSBRIDGE
       BOROUGH OF THE BRONX
    CITY AND STATE OF NEW YORK
THE LANDMARK APPRAISAL GROUP, INC.
                   REAL ESTATE APPRAISERS – CONSULTANTS
RICHARD D. FERRARONE, MAI, SRA
RICHARD F. WHITTEMORE, MAI, SRA



                                                      December 2, 2019

Thomas R. Borek
Newell Funding LLC.
235 Main Street Suite 330
White Plains, New York 10601

                                     Re:    2910 Barnes Avenue, Williamsbridge
                                            Borough of the Bronx
                                            City and State of New York

Dear Mr. Borek:

                        Pursuant to your recent request we have made an
inspection and analysis of the above captioned property, which consists
of a 10,000+/- square foot parcel of land (50’ x 200’), improved with a
building currently being utilized as a house of worship. The building was
constructed circa 1943, and contains 9,000+/- square feet of gross floor
area. At the time of inspection, the building showed signs of neglect,
and was in need of significant upgrading and renovations. The site has
50+/- feet of road frontage along Barnes Avenue and 50+/- feet of road
frontage along Mathews Avenue. There is outdoor on-site parking for 8+/-
cars in the rear of the property.

                        The purpose of this investigation and analysis
was to estimate the as is market value of the fee simple interest of the
subject property as of October 21, 2019, which as follows:


                  ONE MILLION SIXTY THOUSAND ($1,060,000) DOLLARS*

*The above value reflects an estimated cost to raze and remove the
existing 9,000 +/- square foot building at $90,000.00. As we are not
experts in demolition costs, we strongly recommend that a professional
in this field make an accurate cost estimate. Our final estimated value
of the subject property may require modification after an expert
demolition cost estimate is made.




                      555 EAST BOSTON POST ROAD, MAMARONECK, NEW YORK 10543
                                    914-422-3500 FAX: 914-422-3980
Mr. Thomas R. Borek
December 2, 2019
Page 2



                        At the request of the client we have also
estimated the Use value (value of a specific property has for a specific
use) of the subject property as of October 21, 2019, which was as
follows:


        SEVEN HUNDRED SIXTY-FIVE THOUSAND ($765,000.00) DOLLARS


                        A complete description of the property
appraised, together with an explanation of the valuation procedure
utilized, is contained in the body of the attached report. Your
attention is directed to the Certification and the Contingent and
Limiting Conditions upon which the value conclusion is based.

                 Respectfully submitted,
                 THE LANDMARK APPRAISAL GROUP, INC.




                 Richard D. Ferrarone, MAI, SRA
                 NY Certified General Appraiser #46-8732




                Michael Litsky
                NY Certified General Appraiser #46-47819
                            TABLE OF CONTENTS


TABLE OF CONTENTS ................................................... i
SUMMARY OF SALIENT FACTS AND CONCLUSIONS ........................... ii
PHOTOGRAPH OF THE SUBJECT PROPERTY ................................. iv
CERTIFICATION ....................................................... v
CONTINGENT AND LIMITING CONDITIONS ................................ vii


BRIEF DESCRIPTION OF THE SUBJECT PROPERTY............................ 1
PURPOSE OF THE APPRAISAL ............................................ 2
DEFINITION OF VALUE ................................................. 2
PROPERTY RIGHTS APPRAISED ........................................... 3
INTENDED USER OF THE REPORT ......................................... 3
INTENDED USE OF THE REPORT .......................................... 3
IDENTIFICATION OF THE SUBJECT PROPERTY .............................. 4
CONSIDERATION OF EASEMENTS .......................................... 3
DATE OF INSPECTION .................................................. 4
THREE-YEAR OWNERSHIP HISTORY OF THE SUBJECT PROPERTY ................. 4
SCOPE OF WORK ....................................................... 4
STATEMENT OF COMPETENCY ............................................. 5
ESTIMATED MARKETING TIME ............................................ 5
ESTIMATED EXPOSURE TIME ............................................. 6
BRONX BOROUGH DATA .................................................. 7
NEIGHBORHOOD DATA ................................................. .10
DESCRIPTION OF THE SUBJECT SITE .................................... 12
DESCRIPTION OF THE SUBJECT IMPROVEMENTS ............................ 14
ZONING ............................................................. 19
ASSESSMENT AND REAL ESTATE TAXES ................................... 24
HIGHEST AND BEST USE ............................................... 25
APPRAISAL PROCESS .................................................. 29
SALES COMPARISON APPROACH .......................................... 31
RECONCILIATION ..................................................... 61
FINAL ESTIMATE OF MARKET VALUE FOR THE SUBJECT PROPERTY ............. 63


                                ADDENDA

                  PHOTOGRAPHS OF THE SUBJECT PROPERTY
                            QUALIFICATIONS




                                   i
                 SUMMARY OF SALIENT FACTS AND CONCLUSIONS


PROPERTY TYPE:              House of Worship


LOCATION:                   2910 Barnes Avenue, Williamsbridge
                            Borough of the Bronx
                            City and State of New York
                            (Block 4550, Lot 10)


DATE OF VALUATION:          October 21, 2019


PROPERTY DESCRIPTION:      The subject property consists of a
                           consists of a 10,000+/- square foot parcel
of land (50’ x 200’), improved with a building currently being
utilized as a house of worship. The building was constructed circa
1943, and contains 9,000+/- square feet of gross floor area. At the
time of inspection, the building showed signs of neglect, and was in
need of significant upgrading and renovations. The site has 50+/- feet
of road frontage along Barnes Avenue and 50+/- feet of road frontage
along Mathews Avenue. There is outdoor on-site parking for 8+/- cars
in the rear of the property.



ZONING:                     “R6, General Residential District”


REAL ESTATE TAXES:          The subject property is currently tax-exempt as
                            a religious facility.




FLOOD ZONE DATA:            According to the U.S. Department of Housing
                            and Urban Development National Flood
                            Insurance Program FEMA Flood Insurance Rate
                            Map (Community Panel #3604970101F)
                            dated September 5, 2007, the subject
                            property is not located in a designated
                            flood zone.




                                    ii
         SUMMARY OF SALIENT FACTS AND CONCLUSIONS (continued)



HIGHEST AND BEST USE – It is our opinion that the Highest and Best Use
of the subject site is to demolish and remove the existing
improvements and for the development of an apartment building in
accordance with the current zoning requirements.



FINAL ESTIMATE OF MARKET VALUE:



           ONE MILLION SIXTY THOUSAND ($1,060,000) DOLLARS*

*The above value reflects an estimated cost to raze and remove the
existing 9,000 +/- square foot building at $90,000.00. As we are not
experts in demolition costs, we strongly recommend that a professional
in this field make an accurate cost estimate. Our final estimated
value of the subject property may require modification after an expert
demolition cost estimate is made.

                        At the request of the client we have also
estimated the Use value (value of a specific property has for a
specific use) of the subject property as of October 21, 2019, which
was as follows:


       SEVEN HUNDRED SIXTY-FIVE THOUSAND ($765,000.00) DOLLARS




                                  iii
FRONT VIEW OF THE SUBJECT PROPERTY

2910 Barnes Avenue, Williamsbridge
  Borough of the Bronx, New York




                iv
                           CERTIFICATION


   The reported analyses, opinions and conclusions are limited only
    by the reported assumptions and limiting conditions, and are our
    personal, impartial and unbiased professional analyses, opinions
    and conclusions.


   We have no present or prospective interest in the property that
    is the subject of this report, and no personal interest with
    respect to the parties involved.

   We have previously appraised the subject property on August 24,
    2017.

   We have no bias with respect to the property that is the subject
    of this report, or to the parties involved with this assignment.


   Our engagement in this assignment was not contingent upon
    developing or reporting predetermined results.


   Our compensation for completing this assignment is not contingent
    upon the development or reporting of a predetermined value or
    direction in value that favors the cause of the client, the
    amount of the value opinion, the attainment of a stipulated
    result, or the occurrence of a subsequent event directly related
    to the intended use of this appraisal.


   Our analyses, opinions and conclusions were developed, and this
    report has been prepared, in conformity with the Uniform
    Standards of Professional Appraisal Practice.


   We have made personal inspections of the property that is the
    subject of this report.


   No one provided significant real property appraisal assistance to
    the persons signing this certification.




                                 v
                         CERTIFICATION (Continued)

     The reported analyses, opinions and conclusions were developed,
      and this report has been prepared, in conformity with the Code of
      Professional Ethics and Standards of Professional Appraisal
      Practice of the Appraisal Institute; the Uniform Standards of
      Professional Appraisal Practice as set forth by the Appraisal
      Foundation; and the requirements of the Interagency Appraisal and
      Evaluation Guidelines dated December 2, 2010.

     The use of this report is subject to the requirements of the
      Appraisal Institute relating to review by its duly authorized
      representatives.

     As of the date of this report, Richard D. Ferrarone has completed
      the continuing education program for Designated Members of the
      Appraisal Institute.

                        The purpose of this investigation and analysis
was to estimate the as is market value of the fee simple interest of
the subject property as of October 21, 2019 which was as follows:

           ONE MILLION SIXTY THOUSAND ($1,060,000) DOLLARS*

*The above value reflects an estimated cost to raze and remove the
existing 9,000 +/- square foot building at $90,000.00. As we are not
experts in demolition costs, we strongly recommend that a professional
in this field make an accurate cost estimate. Our final estimated
value of the subject property may require modification after an expert
demolition cost estimate is made.

                        At the request of the client we have also
estimated the Use value (value of a specific property has for a
specific use) of the subject property as of October 21, 2019, which
was as follows:

        SEVEN HUNDRED SIXTY-FIVE THOUSAND ($765,000.00) DOLLARS



                Richard D. Ferrarone, MAI, SRA
                NY Certified General Appraiser #46-8732




                Michael Litsky
                NY Certified General Appraiser #46-47819
                                   vi
                  CONTINGENT AND LIMITING CONDITIONS

                        The certification of the appraisers appearing
in the appraisal report is made expressly subject to the following
conditions as are set forth by the appraisers in the report:

1.   The appraisers assume no responsibility   for matters of a legal
     nature affecting the property appraised   or the title thereto, nor
     do the appraisers render any opinion as   to the title, which is
     assumed to be good and marketable. The    property is appraised as
     though under responsible ownership.

2.   Any sketch in the report may show approximate dimensions and is
     included to assist the reader in visualizing the property. Any
     survey included or referred to has been made by others. The
     appraisers believe the above to be substantially correct.
     Absolute accuracy is assumed.

3.   The appraisers are not required to give testimony or appear in
     court because of having made the appraisal with reference to the
     property in question, unless arrangements have been previously
     made therefore.

4.   Any distribution of the valuation in the report between land and
     improvements applies only under the existing program of
     utilization. The separate valuations for land and building must
     not be used in conjunction with any other appraisal and are
     invalid if so used.

5.   The appraisers assume that there are no hidden or unapparent
     conditions of the property, subsoil, or structures, which would
     render it more or less valuable. The appraisers assume no
     responsibility for such conditions, or for engineering which
     might be required to discover such factors.

6.   Information, estimates, and opinions furnished to the appraisers,
     and contained in the report, were obtained from sources
     considered reliable and believed to be true and correct. However,
     no responsibility for accuracy of such items furnished the
     appraisers can be assumed by the appraisers.

7.   It is assumed that all applicable zoning and use regulations and
     restrictions have been complied with, unless a nonconformity has
     been stated, defined, and considered in the appraisal report.

8.   Disclosure of the contents of the appraisal report is
     governed by the Bylaws and Regulations of the professional

                                   vii
     appraisal organizations with which the appraisers are
     affiliated.
9.   Neither all, nor any part of the content of the report, or
     copy thereof (including conclusions as to the property value,
     the identity of the appraisers, professional designations,
     reference to any professional appraisal organizations, or the
     firm with which the appraisers are connected), shall be used for
     any purposes by anyone but the client specified in the report,
     the borrower if appraisal fee paid by same, the mortgagee or its
     successors and assigns, mortgage insurers, consultants,
     professional appraisal organizations, any state or federally
     approved financial institution, any department, agency, or
     instrumentality of the United States or any state or the
     District of Columbia, without the previous written consent of
     the appraisers; nor shall it be conveyed by anyone to the public
     through advertising, public relations, news, sales, or other
     media, without the written consent and approval of the
     appraisers.

10. On all appraisals subject to satisfactory completion, repairs,
    or alterations, the appraisal report and value conclusions are
    contingent upon completion of the improvements in a workmanlike
    manner.

11. Unless otherwise stated in this report, the existence of
    hazardous material, which may or may not be present on the
    property, was not observed by the appraisers. The appraisers
    have no knowledge of the existence of such materials on or in
    the property. The appraisers, however, are not qualified to
    detect such substances. The presence of substances such as
    asbestos, urea-formaldehyde foam insulation, or other
    potentially hazardous materials may affect the value of the
    property. The value estimate is predicated on the assumption
    that there is no such material on or in the property that would
    cause a loss in value. No responsibility is assumed for any
    such conditions or for any expertise or engineering knowledge
    required to discover them. The client is urged to retain an
    expert in this field, if desired.

12. The Americans with Disabilities Act (ADA) became effective
    January 26, 1992. We have not made a specific survey or
    analysis of this property to determine whether the physical
    aspects of the improvements meet the ADA accessibility
    guidelines. Since compliance matches each owner's financial
    ability with the cost to cure the property's potential physical
    characteristics, the real estate appraisers cannot comment on
    compliance to ADA. A brief summary of physical aspects is
    included in this report. It in no way suggests ADA compliance
    by the current owner. Given that compliance can change with

                                   viii
each owner's financial ability to cure non-accessibility, the
value of the subject does not consider possible noncompliance.
Specific study of both the owner's financial ability and the
cost to cure any deficiencies would be needed for the Department
of Justice to determine compliance.




                              ix
THE LANDMARK APPRAISAL GROUP, INC.
                   REAL ESTATE APPRAISERS – CONSULTANTS
RICHARD D. FERRARONE, MAI, SRA
RICHARD F. WHITTEMORE, MAI, SRA




                                       APPRAISAL REPORT



SUBJECT PROPERTY:                 2910 Barnes Avenue, Williamsbridge
                                  Borough of the Bronx
                                  City and State of New York
                                  (Block 4550, Lot 10)



OWNER OF RECORD:                  Bronx Miracle Gospel Tabernacle
                                  World of Faith Ministry




BRIEF DESCRIPTION OF THE SUBJECT PROPERTY:

                                  The subject consists of a 10,000+/- square foot parcel

of land (50’ x 200’), improved with a building currently being utilized as a

house of worship. The building was constructed circa 1943, and contains

9,000+/- square feet of gross floor area. At the time of inspection, the

building showed signs of neglect, and was in need of significant

upgrading and renovations. The site has 50+/- feet of road frontage

along Barnes Avenue and 50+/- feet of road frontage along Mathews

Avenue. There is outdoor on-site parking for 8+/- cars in the rear of

the property.




                      555 EAST BOSTON POST ROAD, MAMARONECK, NEW YORK 10543
                                    914-422-3500 FAX: 914-422-3980
PURPOSE OF THE APPRAISAL:

                        The purpose of this investigation and analysis

was to estimate the as is market value of the fee simple interest of the

subject property as of October 21, 2019. In addition at the request of

the client we have also estimated the Use value (value of a specific

property has for a specific use) as of October 21, 2019.



DEFINITION OF VALUE AND INTEREST APPRAISED:

                        This appraisal has been prepared in accordance

with the Federal Deposit Insurance Corporation (FDIC) Final Rules, 12

CFR Part 323.2(f), which incorporates the following market value

definition:



MARKET VALUE:

"The most probable price which a property should bring in a
competitive and open market under all conditions requisite to a fair
sale, the buyer and seller each acting prudently and knowledgeably,
and assuming the price is not affected by undue stimulus. Implicit in
this definition is the consummation of a sale as of a specified date
and the passing of title to buyer under conditions whereby:

1)   buyer and seller are typically motivated;

2)   both parties are well informed or well advised, and acting
     in what they consider their own best interests;

3)   a reasonable time is allowed for exposure in the open market;

4)   payment is made in terms of cash in U.S. dollars or in terms of
     financial arrangements comparable thereto; and

5)   the price represents the normal consideration for the
     property sold unaffected by special or creative financing
     or sales concessions granted by anyone associated with the
     sale."




                                                                           2
USE VALUE:

" Use Value is the value a specific property has for a specific use. In
estimating the use value the appraiser focuses on the value the real
estate contributes to the enterprise of which it is a part, without
regard to the highest and best use of the property or the monetary
amount that might be realized from its sale. Real property has both a
"Use Value" and a "Market Value," which may be the same or different
depending on the property and the market. Use Value appraisals often
involve limited-market properties (properties of a type that has
relatively few potential buyers at a particular time)."


                According to "The Appraisal of Real Estate", 14th

Edition (Chicago: Appraisal Institute, 2013), the property rights

appraised herein are defined as follows:



FEE SIMPLE INTEREST:

"Possession of a title in fee establishes the interest in property known
as the fee simple estate-i.e., absolute ownership unencumbered by any
other interest or estate. A fee simple estate is subject only to the
limitations imposed by the governmental powers of taxation, eminent
domain, police power, and escheat."




INTENDED USER OF THE REPORT:

                        This report is intended for use by Thomas R.

Borek, and his associates and Newell Funding LLC. Use of this report by

others is not intended by the appraisers.



INTENDED USE OF THE REPORT:

                        This report is intended only for use in

providing an estimate of value of the fee simple interest in the subject

property. This report is not intended for any other use.




                                                                          3
IDENTIFICATION OF THE SUBJECT PROPERTY:

                        The subject property is situated on the eastern

side of Barnes Avenue and western side of Matthews Avenue between Arnow

Avenue and Williamsbridge Road in the Williamsbridge section of the

Borough of the Bronx, City and State of New York.    The property's postal

address is 2910 Barnes Avenue, Bronx, NY 10467.     The property is further

known on the Assessment Roll of the Borough of Bronx and City of New

York as Block 4550, Lot 10.



CONSIDERATION OF EASEMENTS:

                        There are no known easements which might have

a negative impact on the marketability of the property.



DATE OF INSPECTION:

                        The subject property was inspected and

photographed for the purpose of this appraisal on October 21, 2019.



THREE-YEAR OWNERSHIP HISTORY OF THE SUBJECT PROPERTY:

                        The subject is currently owned by Bronx Miracle

Gospel Tabernacle World of Faith Ministry. There has been no known

transfer of title in the past three years.



SCOPE OF WORK:

                        The scope of this appraisal is to inspect the

property, consider market characteristics and trends, collect and

analyze pertinent data, and develop a conclusion about the property's


                                                                          4
market value.   In order to accomplish this the appraisers verified the

public data available in the Borough Hall relative to the subject

property as contained in the Office of the Assessor, and the Division

of Land Records.   We researched information and interviewed officials

in the Department of Taxation, and the Assessor's Office as it related

to the date of the appraisal.    Other information was utilized from our

own files.   Discussions with area real estate brokers were helpful in

formulating the basis for an examination of the overall market in

which the subject exists.



STATEMENT OF COMPETENCY:

                           In compliance with the competency provision of

the USPAP, the appraisers of the subject property are familiar with the

type of property, in the Borough of the Bronx, City and State of New

York.   The appraisers have performed numerous appraisals of similar

properties in the City of New York.    Richard D. Ferrarone and Michael

Litsky are Certified General Appraisers in the State of New York.




ESTIMATED MARKETING TIME:

"The reasonable market time is an estimate of the amount of time it
might take to sell a property interest in real estate at the estimated
market value level during the period immediately after the effective
date of an appraisal."*

*Definition from The Appraisal Standards Board of The Appraisal
Foundation, Advisory Opinion G-7, Approved September 16, 1992 on the
Uniform Standards of Professional Appraisal Practice.




                                                                            5
                           It is our opinion that the marketing time for

the subject property is 12 months, assuming the property is properly

priced and professionally marketed.



ESTIMATED EXPOSURE TIME:

"The estimated length of time the property interest being appraised would
have been offered on the market prior to the hypothetical consummation of
a sale at market value on the effective date of the appraisal; a
retrospective estimate based upon an analysis of past events assuming a
competitive and open market."*

*Definition from the Appraisal Standards Board of The Appraisal
Foundation, Advisory Opinion G-6, Approved September 16, 1992 on the
Uniform Standards of Professional Appraisal Practice.


                           An estimate has been made of the market value

of the property utilizing the Sales Comparison and Income

Capitalization Approaches to Value, taking into consideration current

market conditions and the time necessary for the subject property to

sell in the open market.    Based on our examination of the supply and

demand for similar properties in the area, it is our opinion that at

our estimated market value the subject property would have required a

period of up to 12 months to effect a sale.




                                                                           6
BRONX BOROUGH DATA:

                         The Bronx is the northernmost borough of the

City of New York.   It is bound on the west by the Hudson River, on the

southwest by the Harlem River, on the southeast by the East River, and

on the east by the Long Island Sound.   The Borough of the Bronx borders

Westchester County to the north, which connects it to the mainland.

                         The Bronx has a total land area of 42.03 square

miles, which is 13.6% of the land area in New York City.   It is the home

of eight institutions of higher learning, one major sports complex

(Yankee Stadium), internationally recognized zoological and botanical

gardens, an environmental center, and many other cultural, commercial

and recreational facilities that function in, and enhance this urban

area.

                         According to the most recent census update

(2017), the population of the Bronx was 1,455,720 people, representing

an increase of 5.0% over the 2010 census population figure.    The Bronx

contains approximately 17% of the total population of New York City.

The borough is fully developed and densely populated, with approximately

34,629 residents per square mile.

                         The borough is well-served by major vehicular

roadways and modes of public transportation.   The New York City Mass

Transit Authority operates the bus system and the subway/elevated train

system.   Additional rail service is provided by the Metro-North

Railroad, both the Harlem Line and the New Haven Division.    The highway

system in the Bronx is extensive and includes Interstates 95 and 87, the

Bruckner Expressway, the Bronx River Parkway, the Henry Hudson Parkway


                                                                            7
and the Hutchinson River Parkway.    Access to the other boroughs of the

City of New York is gained via three major bridges in the Bronx,

including the Throgs Neck Bridge, Whitestone Bridge and the Triboro

Bridge.    The Bronx also accesses the Borough of Manhattan by several

minor bridges, including the Henry Hudson Bridge, the Third Avenue

Bridge and the Willis Avenue Bridge.

                           With all of its assets, the Bronx is also an

area of contrasts where different lifestyles are reflected in the

coexistence of viable communities alongside communities in need of

renewal and rehabilitation.    Many fine neighborhoods such as Riverdale,

Country Club and Pelham Bay are stable and expanding.     Co-op City

provides excellent housing for some 60,000 people in the northeast

Bronx.     However, there are still some areas in need of urban renewal.

Evidence of urban decay is most prevalent in neighborhoods of the south

Bronx such as the Melrose and Mott Haven sections, although significant

progress has been made in recent years to improve these neighborhoods.

                           According to the U.S. Census Bureau, as of July

2016 the borough had 525,719 housing units, of which 19.1% were owner-

occupied.    The 2016 median value of an owner-occupied single-family home

was $363,600, and the median gross monthly rent was $1,098.     The median

household income was reported at $35,302, and the per capita income was

$18,896.     The percentage of Bronx residents living in poverty in 2016

was 28.6%.

                           Commercial development in the Bronx consists

primarily of neighborhood shopping districts designed to serve the needs

of the surrounding population.     Industrial development is concentrated


                                                                             8
in the Hunts Point and Port Morris sections, although there are areas of

industrial uses dispersed throughout the borough. The extensive

transportation network and proximity to area employment centers and

markets make the Bronx a viable area for residential, commercial and

industrial uses.




                                                                       9
NEIGHBORHOOD DATA:

                           The subject property is situated on the

eastern side of Barnes Avenue and western side of Matthews Avenue

between Arnow Avenue and Williamsbridge Road in the Williamsbridge

section of the Borough of the Bronx, City and State of New York.

Properties lining Barnes and Matthews Avenues are primarily

residential, and comprise five and six-story walk-up or elevator

apartment buildings, and two-to-three story single and multi-family

dwellings.

                           The subject property is well situated with

respect to vehicular arteries, as access to the Major Deegan Expressway

(I-87) is located within 3 miles.    The Cross Bronx Expressway (I-95) is

located within 8 miles south, which connects with the Whitestone and

Throgs Neck Bridges (both located within 15 miles of the subject).      The

Bronx River Parkway is located 1 mile west.     Easy access to the Triboro

Bridge and Brooklyn Queens Expressway, the New England Thruway

(Interstate 95), and the Long Island Expressway is provided by the local

interstate road network.    Public transportation in the subject area is

satisfactory, with bus service connecting all sections of the Bronx and

New York City.

                           In conclusion, the subject property is located

within a convenient residential neighborhood of the Bronx.    Its

proximity to regional interstate roadways enhances its desirability as a

residential location.




                                                                            10
LOCATION MAP




               11
DESCRIPTION OF THE SUBJECT SITE:

                        The subject parcel is situated on the eastern

side of Barnes Avenue and western side of Matthews Avenue between Arnow

Avenue and Williamsbridge Road in the Williamsbridge section of the

Borough of the Bronx, City and State of New York.    The site is

rectangular in configuration, and has frontage of 50+/- feet on the

eastern side of Barnes Avenue, and 50+/- feet on the western side of

Matthews Avenue. The depth of the site is 200+/- feet.   According to our

calculations, the total lot area is 10,000+/- square feet, or 0.23+/-

acre.

                     Topographically, the parcel is generally level

at street grade, and appears to have sufficient drainage.

                        Barnes Avenue is a two lane, two-way macadam

roadway having two curbside parking lanes.   It is improved with

sidewalks, curbs, storm sewers and streetlights.    Available public

utilities include water, gas, electricity, sanitary sewers and

telephone.

                     According to the U.S. Department of Housing and

Urban Development National Flood Insurance Program FEMA Flood Insurance

Rate Map (Community Panel #3604970101F, dated 9/5/07), the subject

property is located within "Zone X", which is not considered a flood

hazard zone.

                     The appraisers have conducted no soil borings in

order to determine whether there are any existing subsoil conditions.

The estimate of market value is contingent on there being no subsoil

conditions which might adversely affect the continued use of the site.


                                                                         12
SITE MAP




           13
DESCRIPTION OF THE SUBJECT IMPROVEMENTS:

                       The subject property is improved with a building

currently being utilized as a house of worship. The building was constructed

circa 1943, and contains 9,000+/- square feet of gross floor area. At

the time of inspection, the building showed signs of neglect, and was in

need of significant upgrading and renovations. There is outdoor on-site

parking for 8+/- cars in the rear of the property that gains access from

Mathews Avenue.



CONSTRUCTION FEATURES for the subject building are as follows:



Exterior Walls:   The exterior walls are primarily brick.



Windows:    The windows are primarily double-hung units.



Roof:   The roof is flat, and finished with a rubberized surface with a

reflective coating.



Floors:    The floors are a combination of hardwood, wall to wall

carpeting and linoleum tile. Some of the flooring would benefit from

updating, and/or replacement.   The bathrooms have ceramic tile flooring.



Interior Walls:   The interior walls are a combination of painted plaster

or sheetrock. Some of the walls would benefit from updating and/or

replacement.




                                                                           14
Ceilings:   The ceilings are combination of acoustical panels and painted

plaster or sheetrock. Some of the ceilings would benefit from updating,

and/or replacement.



Bathroom Facilities:     There two lavatories located in the basement.    The

women’s room has two stalls, and two vanity sinks.    The men’s room has

three stalls and a sink. There is one bathroom on the second and two on

the third floor which were recently upgraded. They were previously not

functional.



HVAC: The building is served by gas fired “Reznor” heaters hung from the

ceiling which service the first-floor sanctuary. The remaining rooms are

serviced by electric heaters. There is an old boiler located in the

basement which was not functioning at the time of inspection.



Electric:   The building is served by an electrical system which appears

to be old and out dated for todays present demand.    However, it is

difficult to discern its level of adequacy, and an electrical technician

should inspect the system to see if upgrades are necessary.



Quality and Condition:    The subject is a building, which is judged to be

of typical masonry construction quality.    The building shows signs of

significant neglect, and was in need of significant upgrading and

renovations. Components such as the roof, walls, flooring, electric and

HVAC systems should be inspected for possible upgrade recommendations.

We attempted to point out those items of deferred maintenance which are


                                                                           15
obvious, however with a building of this size and age, additional

inspections by professional contractors are recommended.   The bathrooms

on the upper floors were recently updated and the general purpose room

in the basement was it the process of being updated at the time of

inspection.



Layout:   The first level of the building is 5,000+/- square feet in size

and contains the sanctuary and two small offices.   The main entrance is

at the front of the building. This leads to a foyer, with doorways to

sanctuary and staircases leading to the basement and upper levels. The

offices are adjacent to the foyer.   The sanctuary is a large open room

with a cathedral ceiling.   The altar is located to the front of the

sanctuary. There storage closets in the rear of the building with a

doorway leading to the rear parking area.

           The staircases lead to upper levels and basement. The second

floor is 2,000+/- square feet in size and contains a balcony overlooking

the sanctuary and a separate meeting room. The balcony provides

additional seating.   The third level is 2,000+/- square feet in size and

contains a meeting room and a one-bedroom apartment which was not

habitable. There is one bathroom on the second and two on the third

floor which were recently upgraded. They were previously not functional.

           The basement contains the men and women’s bathroom, a

general-purpose room, kitchen and storage and utility rooms. The kitchen

and general-purpose room were in the process of being upgraded at the

time of inspection.




                                                                          16
Site Improvements:   There are concrete walkways at the front of the

building along Barnes Avenue and rear of the site along Matthews Avenue.

There is a parking area for 8+/- cars in the rear of the building. The

parking area is accessed from a curb cut along Mathews Avenue In

addition there is a small masonry building in rear of the main building

which we did not gain access. As per information provided to us the

building was in need of repairs and currently uninhabitable.




                                                                         17
BUILDING SKETCH




                  18
ZONING:

                           The subject property is located within a

district designated by the zoning ordinance of the City of New York as

“R6, Medium Density Residence”.


R-6 (General Residence):    “These districts are designed to provide for
all types of residential buildings, in order to permit a broad range of
housing types, with appropriate standards for each district on density,
open space, and spacing of buildings.     However, R4B Districts are
limited to single- or two-family dwellings, and zero lot line buildings
are not permitted in R3-2, R4 (except R4-1 and R4B), and R5 (except R5B)
Districts.   The various districts are mapped in relation to a desirable
future residential density pattern, with emphasis on accessibility to
transportation facilities and to various community facilities, and upon
the character of existing development.    These districts also include
community facilities and open uses which serve the residents of these
districts, or benefit from a residential environment.”


                           The principal allowable uses within the “R-6”

zone include the following:


                       Residential (Use Groups 1-2)
                   Community Facility (Use Groups 3-4)


                           The maximum height and bulk regulations for the

"R6" zone are presented on the following tables:




                                                                           19
20
21
22
ZONING MAP




             23
 ASSESSMENT AND REAL ESTATE TAX DATA:

                  The subject property is known and designated on the

Assessment Roll of the City of New York and Borough of the Bronx as

Block 4550, Lot 101.   The property’s assessment for is as follows:




The subject property is currently tax-exempt as a religious facility.

                                                                        24
HIGHEST AND BEST USE ANALYSIS:

                          Highest and Best Use is defined by the

Appraisal Institute in The Appraisal of Real Estate, 14th Edition

(2013) as "the reasonably probable and legal use of vacant land or an

improved property that is physically possible, legally permissible,

appropriately supported, financially feasible, and that results in the

highest value."    It may also be defined as that available use and

program of future utilization which produces the highest present

value.

                          Because the use of the land can be limited by

the presence of improvements, Highest and Best Use is determined

separately for the land or site as though vacant and available to be

put to its Highest and Best Use, and for the property as improved.

The need to determine the Highest and Best Use of the land as if

vacant reflects the fact that land value is derived from potential

land use.   The Highest and Best Use of a property as improved refers

to the optimal use that could be made of the property including all

existing structures.    The determination of the Highest and Best Use of

land as though vacant is useful for land or site valuation.

Determining the Highest and Best Use of an improved property provides

a decision regarding continued use or demolition of the property.

                          Any estimate of Highest and Best Use is of

critical importance in the appraisal process, as value is created and

supported by it.    The Highest and Best Use of both land as if vacant

and property as improved must meet four criteria.    The four criteria

are as follows:


                                                                           25
1) Physically Possible: What uses of the site are physically

possible?



2) Legally Permissible: What uses are permitted by zoning and

deed restrictions on the site in question?



3) Financially Feasible: Which possible and permissible uses are

appropriate, and which produce the highest value?



4) Maximally Productive: Among the feasible uses, which use will

produce the highest net return, or the highest present worth?




                                                                   26
HIGHEST AND BEST USE OF THE SUBJECT PROPERTY:

                         In determining the Highest and Best Use of the

site we have considered its size, shape, topography and configuration,

the current trends of supply and demand in the market, current zoning

and other land use regulations.    We have evaluated the four criteria of

Highest and Best Use analysis on an individual basis as they pertain to

the subject property as follows:



LEGALLY PERMISSIBLE:    This criterion restricts the type and bulk of

possible development uses.   We have determined that the site is

primarily restricted to residential uses, among other options.     Of the

legally permissible options, the most logical would be to continue

development of the area in a manner consistent with its existing

character.   This type of development would include apartment buildings.



PHYSICALLY POSSIBLE:    The subject site consists of 10,000+/- square feet

of land which is currently improved with a 9,000+/- square foot building

which shows signs of neglect, and was in need of significant renovations

and upgrades. The building has an odd layout and would be difficult to

convert to residential uses. The site as vacant could accommodate a good

size building.   It has road frontage on Barnes and Mathews Avenues, and

the topography and configuration are suitable for development.     In

addition, the property is not located in a designated flood zone.



FINANCIALLY FEASIBLE:   The subject site is located in an established

residential district of the Bronx. The immediate area surrounding the


                                                                            27
site is improved primarily with residential uses, and there appears to

be adequate demand for these types of properties.    Therefore, it is

logical to continue development of the area in a manner consistent with

its existing character.   This type of use would be in the residential

category.



MAXIMALLY PRODUCTIVE:   This last test indicates that the Highest and

Best Use for the property is that use that returns to the land the

highest net return for the longest period of time.   Based on the site’s

location in an established residential area with good access to local

thoroughfares and interstate highways, the property should take

advantage of the demand for apartment buildings.    The development of the

property with an apartment building would be a productive use of the

site.




CONCLUSION:   Based upon the above, it is our opinion that the Highest

and Best Use of the subject site is to demolish and remove the existing

improvements and for the development of an apartment building in

accordance with the current zoning requirements.




                                                                         28
APPRAISAL PROCESS:

                         In arriving at an estimate of market value of

a given property, an established and systematic procedure is followed.

Among the steps required are a definition of the problem, the

accumulation of data in the analysis, and interpretation of the data

based upon the three approaches to value.   Finally, the results are

correlated into an estimate of market value.

                         In the appraisal process there are three

recognized approaches to value available, and they are as follows:

the Sales Comparison Approach, Income Capitalization Approach, and the

Cost Approach.

The Sales Comparison Approach: is a process of comparison of similar

properties which have recently sold with various items of similarity

or dissimilarity noted, and then the comparable properties are

adjusted to the subject in order to indicate a range of value for the

property being appraised.

The Income Capitalization Approach: is a process in which a value

indication is derived by estimating the present worth of future income

through a capitalization process.   This is essentially a discounting

process, and involves the capitalization of annual net income before

recapture utilizing interest rates and capitalization techniques

commensurate with quantity, quality and durability of the income

stream.   In order to utilize this approach, an estimate of potential

gross income is made via a comparison with similar properties.

Reasonable expenses derived from typical or market experiences are

then subtracted in order to arrive at a projected net income.    The

                                                                         29
resultant net income stream is capitalized via rates which have been

extracted from data derived in the market.

The Cost Approach: involves the valuation of the land based on

comparisons with similar sites which have recently sold.   Next, the

reproduction cost new of the improvements is determined, and then

depreciation from all causes is subtracted.    The resultant depreciated

reproduction cost is added to the estimate of land value, producing an

indicated value via the Cost Approach to Value.    It is our opinion

that this approach is not a reliable indicator of value for the

subject property.    This is especially true for the subject property,

as the building is an older structure, and it would be difficult to

estimate its accrued depreciation.    Also, purchasers of property

similar to the subject are most often concerned with the income

producing capability of the property in terms of investment yield, and

not with replacement cost.



Correlation:   The three approaches are then evaluated by the

appraisers in order to determine which should be given greatest

weight.   Once the three approaches are evaluated, a final estimate of

value is obtained.




                                                                           30
SALES COMPARISON APPROACH -

ANALYSIS OF THE EXISTING 9,000+/- SQUARE FOOT BUILDING CURRENTLY
UTILIZED AS A HOUSE OF WORSHIP:

                     The subject property is currently improved with a

house of worship. The building was constructed circa 1943, and contains

9,000+/- square feet of gross floor area. At the time of inspection, the

building showed signs of neglect, and was in need of significant

renovations and upgrades. It is our contention that the Highest and Best

Use of the property is to demolish and remove the existing improvements

and for the development of an apartment building in accordance with the

current zoning requirements, as this would likely offer the greatest

financial return over the long term.

                         In attempting to apply the Sales Comparison

Approach to the existing improvements we will provide several recent

sales of house of worships in Bronx.    The comparable sales are

summarized as follows:




                                                                         31
                COMPARABLE SALE NUMBER ONE


LOCATION:          327 Bolton Avenue
                   Bronx, New York
                   (Block 34733, Lot 49)


GRANTOR:           Beth Luth Church


GRANTEE:           New Move-God Pentecostal


SALES PRICE:       $550,000.00


DATE OF SALE:      March 24, 2017



DESCRIPTION:       This sale concerns 7,500+/- square feet of
                   land which is improved with a 3,520+/- square
                   foot building which was built circa 1938 and
                   was utilized as a house of worship. The
                   property is located on the western side of
                   Bolton Avenue between O’Brien and Soundview
                   Avenues.


PRICE PER
SQUARE FOOT:       $156.25




                                                              32
COMPARABLE SALE NUMBER ONE

    327 Bolton Avenue
     Bronx, New York




                             33
                COMPARABLE SALE NUMBER TWO


LOCATION:          3780 3rd Avenue
                   Bronx, New York
                   (Block 2927, Lot 13)


GRANTOR:           Christopher J Marengo


GRANTEE:           188 Crescent Holdings LLC.


SALES PRICE:       $1,301,000.00


DATE OF SALE:      September 25, 2017



DESCRIPTION:       This sale concerns 7,500+/- square feet of
                   land which is improved with a 15,000+/-
                   square foot building which was built circa
                   1931 and was utilized as a house of worship.
                   The property is located eastern side of 3rd
                   Avenue between East 171st Street and Corona
                   Park South. The property was in foreclosure
                   and purchased at auction.


PRICE PER
SQUARE FOOT:       $86.73




                                                              34
COMPARABLE SALE NUMBER TWO

     3780 3rd Avenue
     Bronx, New York




                             35
                COMPARABLE SALE NUMBER THREE


LOCATION:           4390 Katonah Avenue
                    Bronx, New York
                    (Block 3390, Lot 1)


GRANTOR:            Community Full Gospel Church LLC.


GRANTEE:            Jesus is Lord Global Ministry


SALES PRICE:        $800,000.00


DATE OF SALE:       July 23, 2018



DESCRIPTION:        This sale concerns 10,000+/- square feet of
                    land which is improved with a 4,410+/- square
                    foot building which was built circa 1930 and
                    was utilized as a house of worship. The
                    property is located on the northeast corner
                    of Katonah Avenue and East 241st Street.


PRICE PER
SQUARE FOOT:        $181.40




                                                               36
COMPARABLE SALE NUMBER THREE

    4390 Katonah Avenue
      Bronx, New York




                               37
LOCATION MAP - COMPARABLE LAND SALES




                                       38
ADJUSTMENT CRITERIA FOR THE COMPARABLE SALES:

                          A sales grid has been utilized as a format to

present those factors which have an effect upon the value of the subject

property.   The motivation adjustment analyzes any factor which may have

a tendency to motivate a purchaser and/or seller to act in a manner

inconsistent with typical market behavior.    The financing category

acknowledges any atypical financing arrangements at the time of sale

which may have an impact on the price paid.     The terms of atypical

financing are reduced to a dollar adjustment through a cash equivalency

analysis.   Consideration has been given to the difference in time

between the date of sale of the comparable properties and the date of

valuation of the subject.   The location factor includes both the

positive and negative influences affecting each of the properties.

Location is one of the basic elements contributing to the value of a

property.   An analysis of various factors such as population trends,

supply and demand, neighborhood cycle, municipal and transportation

services, and various other factors are considered.    The quality of

construction adjustment accounts for variations in overall building

quality.    The adjustment for functional utility considers the overall

layout and design of the property, and factors in the existence or lack

of modern facilities.   The age/condition factors consider the building's

vintage, and the amount of physical depreciation attributable to the

comparable properties at the time of sale.    The adjustment for

Design/Appeal considers the appearance of the improvements on the


                                                                          39
property.   Adjustments have also been made for building size.   This

adjustment recognizes the overall floor area of the improvement, with

the typical purchaser normally paying more per square foot for a smaller

building than a larger one.




                                                                        40
                              SALES GRID




                      SALE # 1      SALE # 2   SALE # 3

DATE OF SALE:         3/24/17       9/25/17    7/23/18

SALES PRICE PER SF:   $156.25        $86.73    $181.40

TIME:                  7.75%         6.25%      3.75%
FINANCING:               0%            0%        0%
MOTIVATION:              0%            0%        0%


ADJUSTED PRICE/SF:    $168.36        $92.15    $188.20

LOCATION:                0%            0%        0%

AGE/CONDITION:         -30%            0%       -30%

CONSTRUCTION:
QUALITY:                 5%            0%        0%

FUNCTIONAL UTILITY:      0%            0%        0%


DESIGN/APPEAL:         -20%            0%       -20%

BUILDING SIZE:          -6%            6%        -6%


NET ADJUSTMENT:        -51%            6%       -56%


INDICATED VALUE PER
SQUARE FOOT FOR THE
SUBJECT PROPERTY:      $82.50        $97.68    $82.81




                                                          41
EXPLANATION OF THE ADJUSTMENTS FOR THE COMPARABLE SALES:

                         In an analysis of the preceding land sales,

consideration was given to the passage of time since the dates of sale.

Due to stable market conditions in recent years, time adjustments of 3%

per annum were applied to the comparable sales.    No favorable financing

or undue motivation were evident in any of these transactions, therefore

no adjustments were made in these categories.



LOCATION:   All the sales are located in similar areas of the Bronx, and

no adjustments were deemed necessary.



AGE/CONDITION:   Negative adjustments were made to sales one and three to

reflect their superior condition at the time of sale.



QUALITY OF CONSTRUCTION: The subject and comparable sales two and three

are of superior masonry construction. Sale one was inferior quality of

construction and a positive adjustment was made.



DESIGN/APPEAL:   Negative adjustments were made to sales one and three to

reflect their superior design and appeal. They are both designed as

traditional houses of worship.



BUILDING SIZE:   The subject building contains a total of 9,000+/- square

feet of floor area.   Sale two, is larger than the subject, and a

positive adjustment was applied and sales one and three are smaller in

size and negative adjustments were deemed necessary.


                                                                         42
USE VALUE CONCLUSION BY THE SALES COMPARISON APPROACH:

                           After allocating adjustments for various

economic and physical factors, the range of value indicated for the

subject property was from $82.50 to $97.68 per square foot of building

area.   Weighing the degree of similarity between the comparable

properties and the subject, it is our opinion that a value at $85.00 per

square foot of building area would be a reasonable estimate of market

value for this property.    Therefore, the estimated Use value (value of a

specific property has for a specific use) of the subject property as

indicated by the Sales Comparison Approach is as follows:


Estimated Value
Per Square Foot:       $85.00    x 9,000   =   $765,000.00



                    SEVEN HUNDRED SIXTY-FIVE THOUSAND




                                                                         43
SALES COMPARISON APPROACH –

VALUATION OF THE SUBJECT LAND AS IF VACANT:

                        The following land sales have been utilized in

estimating the market value of the subject land as if vacant.   In order

to compensate for the differences that exist between the subject and the

comparable sales we have employed a sales analysis grid, which reflects

those factors which have an influence upon value.   Summaries of the

comparable land sales precede the analysis grid as follows:




                                                                         44
                    COMPARABLE LAND SALE NUMBER ONE


LOCATION:               3750 Barnes Avenue
                        Bronx, New York
                        (Block 4677, Lot 36)


GRANTOR:                Greater New York Corporation of Seventh-Day
                        Adventists


GRANTEE:                3750 Barnes Development LLC.


SALES PRICE:            $425,000.00


DATE OF SALE:           January 7, 2019



PROPERTY DESCRIPTION:   This sale concerns a 6,003+/- square foot
                        parcel of vacant land, situated on the
                        northeast corner of Barnes Avenue and East 218th
                        Street in the Williamsbridge section of the
                        Bronx. This lot is rectangular in
                        configuration and has 57.16 feet of frontage on
                        Barnes Avenue, and 105.17 feet on East 218th
                        Street. There were no permits issued for
                        development at the time of sale.


LOT SIZE:                6,003+/- square feet


ZONING:                  “R5, General Residence District”


SALES PRICE PER
SQUARE FOOT OF
LAND AREA:                 $70.80




                                                                      45
COMPARABLE LAND SALE NUMBER ONE

      3750 Barnes Avenue
       Bronx, New York




                                  46
                  COMPARABLE LAND SALE NUMBER TWO


LOCATION:               2401 Bathgate Avenue
                        Bronx, New York
                        (Block 3057, Lot 37)


GRANTOR:                PDSB Realty Corporation


GRANTEE:                Apex Apartments, LLC


SALES PRICE:            $290,000.00


DATE OF SALE:           July 10, 2017


DESCRIPTION:            This sale concerns a vacant lot containing
                        2,500+/- square feet of area. This
                        rectangular shaped parcel is an corner lot
                        with 25 feet of frontage on East 187th Street,
                        and 100 feet on Bathgate Avenue. The property
                        has a level topography.


LOT SIZE:               2,500+/- square feet


ZONING:                 “R6, General Residence District”


SALES PRICE PER
SQUARE FOOT OF
LAND AREA:              $116.00




                                                                    47
COMPARABLE LAND SALE NUMBER TWO

     2401 Bathgate Avenue
       Bronx, New York




                                  48
                   COMPARABLE LAND SALE NUMBER THREE


LOCATION:                 746 East 214th Street
                          Bronx, New York
                          (Block 4661, Lot 53)


GRANTOR:                  47-35 Niko, LLC


GRANTEE:                  746 East 214th Street, LLC


SALES PRICE:              $300,000.00


DATE OF SALE:             May 3, 2017


PROPERTY DESCRIPTION:     This sale concerns a lot located in a
                          multifamily residential neighborhood. The
                          level interior parcel measures 25’ x 100’,
                          with a total of 2,500 square feet. Since the
                          time of sale, the property was approved for a
                          10-unit walk-up apartment building. The
                          building will contain 6,921+/- square feet of
                          gross floor area (not including the
                          basement).


LOT SIZE:                 2,500+/- square feet (25’ x 100’)


ZONING:                   “R6A, General Residence District”


SALES PRICE PER
SQUARE FOOT OF
LAND AREA:                $120.00




                                                                     49
COMPARABLE LAND SALE NUMBER THREE

      746 East 214th Street
         Bronx, New York




                                    50
                  COMPARABLE LAND SALE NUMBER FOUR


LOCATION:               835-837 Tilden Street
                        Bronx, New York
                        (Block 4671, Lot 7)


GRANTOR:                835 Tilden Street Holding Corp.


GRANTEE:                Tilden Development LLC


SALES PRICE:            $1,493,862.00


DATE OF SALE:           November 27, 2018


DESCRIPTION:            This sale concerns an interior lot containing
                        21,078+/- square feet which was previously
                        developed with a 4,308+/- square foot
                        warehouse. It is adjacent to new development
                        which will contain 56 affordable co-op units.



LOT SIZE:               21,078+/- square feet



ZONING:                 “R6A, General Residential”


SALES PRICE PER
SQUARE FOOT OF
LAND AREA:              $70.88




                                                                   51
COMPARABLE LAND SALE NUMBER FOUR

     835-837 Tilden Street
        Bronx, New York




                                   52
                  COMPARABLE LAND SALE NUMBER FIVE


LOCATION:               3365 Cruger Avenue
                        Bronx, New York
                        (Block 4629, Lot 20)


GRANTOR:                712 E 214 Corp.


GRANTEE:                3365 Cruger LLC


SALES PRICE:            $950,000.00


DATE OF SALE:           April 8, 2016


DESCRIPTION:            This sale concerns a corner lot
                        containing 11,403+/- square feet of vacant
                        land area. Since the sale, plans have been
                        filed for a seven story building with 50
                        apartments on top of commercial and community
                        facility spaces.



LOT SIZE:               11,403+/- square feet



ZONING:                 “R6, General Residential”


SALES PRICE PER
SQUARE FOOT OF
LAND AREA:              $83.31




                                                                   53
COMPARABLE LAND SALE NUMBER FIVE

      3365 Cruger Avenue
       Bronx, New York




                                   54
LOCATION MAP - COMPARABLE LAND SALES




                                       55
ADJUSTMENT CRITERIA FOR THE COMPARABLE LAND SALES:

                         A sales analysis grid has been utilized as a

format to present those factors which have an effect upon the value of

the subject parcel.   Consideration has been given to the difference in

time between the date of sale of the comparable properties, and the date

of valuation of the subject.   The motivation adjustment analyzes any

factor which may have a tendency to motivate a purchaser and/or seller

to act in a manner inconsistent with typical market behavior.     The

financing category acknowledges any atypical financing arrangements at

the time of sale which may have an impact on the price paid.    The terms

of atypical financing are reduced to a dollar adjustment through a cash

equivalency analysis.   The location factor acknowledges neighborhood

influences affecting each of the parcels.   Location is one of the basic

elements contributing to the value of a property.     An analysis of

various factors such as population trends, supply and demand,

neighborhood cycle, potential development, municipal and transportation

services, and various other factors are considered.     The topography and

configuration adjustments analyze the shape and surface configurations

of an area for maximum site development and utilization.    The size

adjustment recognizes the area of a property and the market condition

whereas on a per square foot basis, a typical purchaser would pay more

per square foot for a smaller lot than a larger one.    Adjustments are

considered for differences in the view amenity.     Zoning analyzes the

various uses permitted in different zoning districts with respect to

items such as coverage potential, and the restrictions governing those

uses.   The utilities adjustment recognizes the availability, or lack of


                                                                          56
public utilities to the sites at the time of sale.   The adjustment for

frontage/corner location acknowledges the advantage of being on a corner

for a potential apartment building, which would be afforded additional

street frontage, better exposure and superior fenestration.




                                                                          57
                                  SALES GRID




                       SALE # 1    SALE # 2    SALE # 3   SALE # 4   SALE # 5

DATE OF SALE:          1/7/19       7/10/17    5/3/17     11/27/18   4/8/16

SALES PRICE PER
SQUARE FOOT:           $70.80       $116.00    $120.00     $70.88    $83.31

TIME:                    10%          23%        25%        10%        36%
FINANCING:                0%           0%         0%         0%         0%
MOTIVATION:               0%           0%         0%         0%         0%


ADJUSTED PRICE         $77.88       $142.68    $150.00     $77.97    $113.30

LOCATION:                0%           0%         0%          0%        0%

TOPOGRAPHY:              0%           0%         0%          0%        0%

VIEW:                    0%           0%         0%          0%        0%

UTILITIES:               0%           0%         0%          0%        0%

SIZE:                    -6%         -10%       -10%        12%        0%

CONFIGURATION:           0%           0%         0%          0%        0%

ZONING:                  25%          0%         0%          0%        0%

FRONTAGE:                0%           0%         10%        10%        0%


NET ADJUSTMENT:          19%         -10%        0%         22%        0%

ADJUSTED SALES PRICE
PER SQUARE FOOT:       $92.68       $128.41    $150.00     $95.12    $113.30




                                                                            58
EXPLANATION OF THE ADJUSTMENTS

FOR THE VACANT LAND SALES:

                         In an analysis of the preceding land sales,

consideration was given to the passage of time since the dates of sale.

Due to stable market conditions in recent years, time adjustments of 10%

per annum were applied to the comparable sales.   No favorable financing

or undue motivation were evident in any of these transactions, therefore

no adjustments were made in these categories.



LOCATION:   All the sales are located in similar areas of the Bronx, and

no adjustments were deemed necessary.



ZONING:   Sales one is situated within more restrictive zoning districts,

and a positive adjustment was deemed necessary.



FRONTAGE: The subject has road frontage on Barnes and Mathews Avenues

and sales one, two and five are situated on corners.   Positive

adjustments were made to sales three and four to account for its

inferior interior location, which provides for inferior frontage and

exposure.



SIZE:   The subject consists of a 10,000+/- square foot parcel of land.

Sale four, is larger than the subject, and a positive adjustment was

applied and sales one, two and three are smaller in size and negative

adjustments were deemed necessary.




                                                                          59
VALUE CONCLUSION VIA THE SALES COMPARISON APPROACH:

                        After adjusting for those factors which tend to

have an influence upon value, the comparable land sales indicated an

estimated value range for the subject land as if vacant of $92.68 to

$150.00 per square foot. After an analysis and consideration of each of

the sales in relation to the subject, it is our opinion that a market

value of $115.00 per square foot for the subject land is appropriate.

At $115.00 per square foot, the estimated value of the subject property,

which consists of 10,000+/- square feet, is $1,150,000.00.




                     $115.00 x 10,000 = $1,150,000.00


The above value estimate assumes that the improvements on the site

were removed and the parcel was vacant. We have estimated demolition

costs of the 9,000+/- square foot building at $10/SF, or $90,000. After

deducting the above estimated expense, the indicated value estimate by

the Sales Comparison Approach is $1,060,000.00.



            ONE MILLION SIXTY THOUSAND ($1,060,000) DOLLARS




                                                                         60
RECONCILIATION:

                        The subject property consists of a 10,000+/-

square foot parcel of land (50’ x 200’), improved with a building

currently being utilized as a house of worship. The building was

constructed circa 1943, and contains 9,000+/- square feet of gross floor

area. The site has 50+/- feet of road frontage along Barnes Avenue and

50+/- feet of road frontage along Mathews Avenue. There is outdoor on-

site parking for 8+/- cars in the rear of the property.

                       At the time of inspection, the building showed

signs of neglect, and was in need of significant renovations and

upgrades. It is our contention that the Highest and Best Use of the

property is to demolish and remove the existing improvements and for the

development of an apartment building in accordance with the current

zoning requirements, as this would likely offer the greatest financial

return over the long term.

                       The purpose of this investigation and analysis was

to estimate the as is market value of the fee simple interest of the

subject property as of October 21, 2019. In addition, at the request of

the client we have also estimated the Use value (value of a specific

property has for a specific use) as of October 21, 2019.

                       The Sales Comparison Approach was used in the

valuation of the subject property, as it is the most appropriate method

for valuing vacant land.     This valuation method is predicated upon

prices paid for actual sales of similar type properties equivalent to

that of the subject.   We attempted to uncover the best data for use in


                                                                          61
this analysis, with the comparable sales delineated on a price per

square foot.   After adjustments were made for the differences in

location, date of sale and other salient features, the adjusted prices

formed a close range, which was then developed into a final value

estimate for the subject.

                        The Income Capitalization Approach was omitted

from the analysis, as vacant land in this area is not typically

purchased for its income producing capability.   The Cost Approach is

utilized in the valuation of improved sites and was omitted from this

analysis.

                        In our determination of the final value estimate

of the subject property we have relied on the Sales Comparison Approach,

which is considered the most appropriate indicator of value.




                                                                         62
FINAL ESTIMATE OF MARKET VALUE FOR THE SUBJECT PROPERTY:

                          The purpose of this investigation and analysis

was to as is estimate the market value of the fee simple interest of the

subject property as of April 24, 2017 which was as follows:



              ONE MILLION SIXTY THOUSAND ($1,060,000) DOLLARS*

*The above value reflects an estimated cost to raze and remove the
existing 9,000 +/- square foot building at $90,000.00. As we are not
experts in demolition costs, we strongly recommend that a professional
in this field make an accurate cost estimate. Our final estimated value
of the subject property may require modification after an expert
demolition cost estimate is made.

                          At the request of the client we have also

estimated the Use value (value of a specific property has for a specific

use) of the subject property as of October 21, 2019, which was as

follows:



           SEVEN HUNDRED SIXTY-FIVE THOUSAND ($765,000.00) DOLLARS




                                                                           63
ADDENDA
BARNES AVENUE
FRONT OF BUILDING
SOUTH SIDE OF BUILDING




   MATHEWS AVENUE
REAR OF BUILDING




REAR OF PROPERTY
REAR OF PROPERTY
SANCTUARY
     SANCTUARY/BALCONY




STORAGE CLOSET BEHIND ALTER
BALCONY




SANCTUARY
 MEETING ROOM




UPDATED BATHROOM
UPDATED BATHROOM




 MEETING ROOM
 MEETING ROOM




UPDATED BATHROOM
INTERIOR OF APARTMENT




        ROOF
         ROOF




MEN’S ROOM IN BASEMENT
       ELECTRIC PANELS




NON-WORKING BOILER IN BASEMENT
GENERAL PURPOSE ROOM IN BASEMENT




      KITCHEN IN BASEMENT
  KITCHEN IN BASEMENT




WOMEN’S ROOM IN BASEMENT
FOYER AREA
INTERIOR STAIRCASE
                                 QUALIFICATIONS

                      RICHARD D. FERRARONE, MAI, SRA


              THE LANDMARK APPRAISAL GROUP, INC
   555 EAST BOSTON POST ROAD, MAMARONECK, NEW YORK 10543
                914-422-3500  FAX: 914-422-3980


BUSINESS EXPERIENCE:

                                 He is currently a principal with The Landmark
Appraisal Group, Inc., an independent Real Estate Appraisal and Consulting firm
with offices at 555 East Boston Post Road, Mamaroneck, New York 10543 and
31 Park Avenue, Suffern, New York 10901. He has been engaged exclusively in
the appraisal of real estate since 1977.

SCOPE OF APPRAISAL AND CONSULTING ACTIVITIES:

                                 His scope of work has included the appraisal of a
variety of types of real property; feasibility and market studies; field inspections;
cost analyses, conservation easements etc. Mr. Ferrarone has also testified as
an expert witness at the Supreme Court in Manhattan, Brooklyn and White
Plains, New York, and in the State of Connecticut at Bridgeport, Hartford,
Stamford, Danbury and Waterbury and Federal Court in Manhattan.

                                  Appraisals have been made for a number of
individual clients, attorneys, financial institutions and industrial corporations. The
primary area of study has been Westchester, Putnam, Rockland, Dutchess,
Orange and Ulster Counties, the Boroughs of the Bronx, Manhattan, Brooklyn,
Queens and Staten Island in the City and State of New York, and Fairfield,
Litchfield and New Haven Counties in Connecticut. These assignments have
been performed for mortgage investment, purchasing, sales, estate tax, etc.

PROFESSIONAL DESIGNATIONS:

MAI:        Appraisal Institute, Chicago, Illinois

SRA:         Appraisal Institute, Chicago, Illinois

ASSOCIATION MEMBERSHIPS:

State Certified General Real Estate Appraiser: State of Connecticut, No. 0864

Certified General Real Estate Appraiser: State of New York, ID 46-8732
QUALIFICATIONS - RICHARD D. FERRARONE, MAI, SRA (continued)

Licensed Real Estate Salesman:
State of New York, Westchester County Board of Realtors,
           New York State Association of Realtors,
           National Association of Realtors

Advisory Board:   Westchester Land Trust

Member:    Board of Assessment Review Committee
           Housing and Community Development Committee
           Town of Lewisboro, New York

FNMA:      Federal National Mortgage Association Approved
           Appraiser Level 3, #13.3827934

EDUCATIONAL BACKGROUND:

American International College:   Bachelor of Arts, Economics

George Washington University:     Master Business Administration

                                 Mr. Ferrarone has successfully completed the
continuing educational requirements of the Appraisal Institute, State of New York
and State of Connecticut.

Course 101 - "An Introduction to Appraising Real Property"
Course 201 - "Principles of Income Property Appraising"
R-2 Exam
Course 1A-1 - "Real Estate Appraisal Principles"
Course 1A-2 - "Basic Valuation Procedures"
Course 8-2 - "Residential Valuation"
Course 1B-A - "Capitalization Theory and Techniques" Part A
Course 1B-B - "Capitalization Theory and Techniques" Part B
Course 2-1 - "Case Studies in Real Estate Valuation"
Course 2-2 - "Valuation Analysis and Report Writing"
Course I&II420- "Standards of Professional Practice" Part A & B
Income Demonstration Appraisal Report
Comprehensive Exam
Recent Seminars include the following:
Valuing Land Affected By Conservation Easements
New York & Connecticut Fair Housing and Real Estate Appraisal Law
Real Estate Brokers and Salesman Course for New York
Land Valuation and Purchase Price Decisions
Review Appraisal under USPAP
Real Estate Appraisal Law Update
QUALIFICATIONS - RICHARD D. FERRARONE, MAI, SRA (continued)

Appraisal of Retail Properties
Appraisal Regulations of the Federal Banking Agencies
The Appraiser's Legal Liabilities
Twenty Common Appraisal Errors
Appraisal Technology Trends
Subdivision Analysis
Income Valuation of Small, Mixed-Use Properties
GIS Technology in the Appraisal Industry
State Of New York City Real Estate Market
Standards of Professional Practice
Feasibility Analysis, Mkt. Value & Investment
Appraising Vacant Land
Litigation Analysis For The Appraiser
Case Studies In Hotel Valuation
Valuing Land Affected By Conservation Easements
400 USPAP Update 2003
Scope of Work: Expanding Your Range of Services
The Road Less Traveled: Special Purpose Properties
Condemnation Appraising: Basic Principles & Applications
USPAP Update Courses 2005, 2007, 2008
Mathematically Modeling Real Estate Data
Subdivision Valuation
Professional’s Guide to Uniform Residential Appraisal Report
Real Estate Fraud: The Appraiser’s Responsibilities & Liabilities
Business Practice and Ethics, 2009
Appraisal of Local Retail Properties
What Commercial Clients Would Like Appraisers to Know
New 2009 Fannie Mae Appraisal Policies
2009 Fair Housing
Commercial Appraisal Engagement and Review
Fannie Mae Appraisal Policies, Form 1004MC
Resolution of Real Estate Valuation Disputes; Negotiation, Mediation
Appraisal, Arbitration, Litigation
Loading Capitalization and Discount Rates for Tax Valuation
20 Years After FIREA: The State Of The Appraisal Profession
                                QUALIFICATIONS

                               MICHAEL H. LITSKY
BUSINESS EXPERIENCE:

                              He is currently employed at The Landmark
Appraisal Group, Inc., an independent Real Estate Appraisal and Consulting firm
with offices at 555 East Boston Post Road, Mamaroneck, New York 10543.

SCOPE OF APPRAISAL AND CONSULTING ACTIVITIES:

                                  His scope of work includes the appraisal of
different types of real property, including single and multifamily dwellings,
condominium and co-operative apartments, office buildings, apartment buildings
industrial properties, residential subdivisions, etc. These reports include
feasibility and market studies, field inspections, cost analyses, etc.
                                  Appraisals have been made for a number of
individual clients, attorneys, financial institutions and industrial corporations. In
New York State, the primary area of study has been Westchester, Putnam,
Dutchess, Orange and Rockland Counties, as well as the five boroughs of New
York City. In Connecticut the primary areas are the counties of Fairfield and
Litchfield. These assignments have been performed for mortgage investment,
purchasing, sales, estate tax, litigation, etc.

ASSOCIATION MEMBERSHIPS:

Member:                      Westchester County Society of Real Estate Appraisers
NY Certified General Appraiser: #46-47819

EDUCATIONAL BACKGROUND:

                              He is a graduate of Muhlenberg College,
Allentown Pennsylvania with a Major in Business, Management and Economics.
He is a graduate of Hamden Hall Preparatory School, Hamden, Connecticut.

Mr. Litsky has successfully completed the following educational requirements:

Course "R-1" - Introduction to Real Estate Appraisal
Course "R-II" - Valuation Principles and Procedures
Course "R-III" - Applied Residential Property Valuation
Course "R-IV" - Introduction to 1-4 Family Income Capitalization
Course "G-I" - Basic Income Capitalization
Course "G-II" - General Applications
Course "G-III" – Applied Income Property Valuation
Ethics Course - Standards of Professional Practice
AQ-1        - Fair Housing, Fair Lending and Environmental Issues
             QUALIFICATIONS – MICHAEL LITSKY (continued)


Recent Seminars include the following::

PROGRAM NAME:                                   SPONSOR

Small Income Properly Valuation                 Westchester Society of
                                                    Appraisers
Government Impact of Real Estate
on NYC Real Estate Trends                       Appraisal Institute

7-Hour National USPAP Update Course             Westchester
                                                Community College

How to Prepare the New FNMA Forms               Westchester Society of
                                                Appraisers

Understanding USPAP via Case Studies            Westchester Society of
                                                Appraisers

Valuation of 2 to 4 Family Residences and the   Westchester
Secondary Market                                Community College

Applicability of the Cost Approach to Value     Westchester
                                                Community College
